DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US Pub. 2007/0216174 [hereinafter: Tanimoto], in view of Hashiguchi et al., US 7,548,210 [hereinafter: Hashiguchi].

Regarding claim 1, Tanimoto discloses a handle device (Fig. 9) comprising: 
an operation handle 1 (Fig. 12) which is assembled to a door 3 (Fig. 1) and 5serves as a handle during an opening/closing operation of the door ([0022]); and 
a sensor electrode 40 (Fig. 11, lock electrode 40 of the lock capacitive sensor 22) which is provided in the operation handle (Fig. 10), and which is configured to detect a change in capacitance in response to contact or approach of a human body ([0043]: detects change in capacitance when a user’s hand comes close to or contacts the detection range of the sensor 22) to a detection 10region set on a surface of the operation handle (Figs. 12; [0043]-[0044]: detection range of the sensor 22 is set on the first handle member 30), 
wherein the surface of the operation handle includes the detection region (Fig. 11; area of the flared portion 50) and a decoration region 31 (Fig. 11) surrounding all or a part of a periphery of the detection region (Figs. 11-12 illustrate the decoration region 31 surrounds at least a part of the periphery of the notched area), 
wherein the detection region is electrically insulated 15from the decoration region ([0042]: the high dielectric constant of the second handle member 31 insulates the detection region so changes in electric capacitance are not detected outside the detection region), and the sensor electrode is disposed on a back surface of a substrate 50 (Fig. 11; [0043] the sensor 40 is disposed on the back surface of the flared portion 50) which is a part of the surface of the operation handle (Fig. 12 illustrates the flared portion 50 is part of the surface of the handle; [0043]),
31 (Fig. 11) has a metal plating coated on the surface of the operation handle ([0041]).
However, Tanimoto is silent to the detection region having a color tone consistent with the metal plating of the decoration region.
Hashiguchi teaches a handle device 1 (Fig. 2) comprising a detection region (col. 2 lines 64-66: capacitive lock sensor 11 extends toward the outer cover, corresponding to a detection region facing outward from the handle device according to the location of the sensor 11) having a color tone consistent with a metal plating of a decoration region (col. 1 line 67-col. 2 line 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation handle disclosed by Tanimoto such that the detection region has a color tone consistent with the metal plating of the decoration region, as taught by Hashiguchi, for an aesthetically pleasing and uniform appearance without interfering with the sensor and antenna of a smart entry system (Hashiguchi, col. 2 lines 10-12: it is desirable to have a handle with a metallic surface; see MPEP 2144.04(I): matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention). 

Regarding claim 2, Tanimoto, in view of Hashiguchi, further discloses the operation handle 1 (Tanimoto Fig. 12) includes a body grip 30 (Tanimoto Fig. 11) facing the door with a gap therebetween 24 (Tanimoto Fig. 12) and a cover grip 31 (Tanimoto Fig. 12) assembled to cover an outer side of the body grip (Tanimoto Fig. 11 illustrates second handle member 31 covers first handle member 30), wherein the cover grip includes an opening portion 60 (Tanimoto Fig. 12) passing through front and back sides of the cover grip (Tanimoto [0043]: opening holes provided), wherein the body grip includes a side wall portion facing outside from the opening portion of the cover grip in a state that the cover grip is assembled (Tanimoto Figs. 11-12 illustrate the substrate encasement 38 includes side walls facing outside from the opening portion corresponding to the flared portion 50), and wherein the detection region is disposed on the side wall portion (Tanimoto Fig. 11; [0043]: the detection range corresponds to the area of flared portion 50 that is disposed on the side wall portion).

Regarding claim 4, Tanimoto, in view of Hashiguchi, teaches all limitations of claim 1 as shown above. However, Tanimoto, as modified by Hashiguchi, is silent to the detection region having a non-conductive film material transferred to the surface of the operation handle.
Hashiguchi teaches a detection region (col. 2 lines 64-66: capacitive lock sensor 11 extends toward the outer cover, corresponding to a detection region facing outward from the handle device) has a non-conductive film material 17 (Fig. 6) applied to the surface of the operation handle (col. 3 lines 11-14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection region disclosed by Tanimoto to include a non-conductive film material transferred to the surface of the operation handle as taught by Hashiguchi in order to protect the surface of the handle outside the detection region (Hashiguchi, col. 3 lines 13-14).

Response to Arguments
Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments with respect to the rejection of claim 4 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112 rejection of claim 4 has been withdrawn. 


In response to applicant's argument that a combination of Tanimoto and Hashiguchi does not teach the detection region has a color tone consistent with the metal plating of the decoration region, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant contends a person skilled in the art would not modify Tanimoto in light of Hashiguchi to produce a detection region with a color tone consistent with the decoration region (p. 7) and would instead color the decoration region consistent with the vehicle body based on the teachings of Hashiguchi. However, Hashiguchi does not teach coloring an outer surface of the handle the same color as a vehicle body. Hashiguchi discusses disadvantages of previously known methods in which “the loss in antenna output can be controlled at will in substantially the same manner as when pure plastic material is used or tinted in the same color as the vehicle body” (col. 1 lines 45-48) and “no more than a coat of paint containing metallic particles” (col. 1 lines 58-60). But, Hashiguchi does not teach coloring the outer surface of the handle consistent with the vehicle body (col. 3 line 6: uses a chromium target, not the vehicle body color).
Applicant contends a person skilled in the art would not be motivated to apply a color tone to the detection region consistent with the color of the decoration region. However, Tanimoto teaches the decoration region and the detection region together form a single surface (Tanimoto Fig. 9, [0043]: the detection region and the decoration region form a single surface). One of ordinary skill in the art would 
Tanimoto does not explicitly teach the detection region has a color tone consistent with the decoration region, but does disclose the decoration region and the detection region are metal plated (Tanimoto [0043]). However, the combination of Tanimoto and Hashiguchi would suggest to one of ordinary skill in the art to apply a color tone to the detection region that is consistent with the metal plating of the decoration region in order to achieve a unified and aesthetically appealing appearance on the outer surface, as taught by Hashiguchi (Hashiguchi col. 1 lines 30-33, col. 4 lines 52-57). 
Additionally, modifying the detection region to be a color tone consistent with the metal plating of the decoration region is a matter of design choice and would not affect operation of the device disclosed by Tanimoto. MPEP 2144.04(I); see also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (finding that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castandet, US 8,830,659, related to a handle device with a capacitive sensor and a cover grip that includes a detection region.
Nitawaki et al., US 7,300,190, related to a handle device with a capacitive sensor corresponding to a metallic detection region and a metallic plated decoration region.
Garnault et al., US 7,233,080, related to a handle device with a chrome-plated appearance and a detection region corresponding to a capacitance sensor having a color tone consistent with a decoration region.
Iwai et al., US 11,028,620, related to a handle device having an insulated detection region and a decoration region, and a metal plated cover grip opposite a body grip.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675